STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS

    David M. Wasanyi, Defendant Below,
    Petitioner                                                                           FILED
                                                                                     October 20, 2015 
    vs) No. 14-0844 (Berkeley County 12-C-806)                                     RORY L. PERRY II, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
    Rite Aid Corporation, Plaintiff Below,
    Respondent


                                  MEMORANDUM DECISION
           Petitioner David M. Wasanyi, by counsel Sherman L. Lambert Sr., appeals the Circuit
    Court of Berkeley County’s July 28, 2014, order granting respondent’s motion for summary
    judgment and dismissing his counterclaim. Respondent Rite Aid Corporation, by counsel Daniel
    T. Booth, filed a response. On appeal, petitioner alleges that the circuit court erred in finding
    there were no material facts in dispute and in dismissing his counterclaim.

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
    arguments are adequately presented, and the decisional process would not be significantly aided
    by oral argument. Upon consideration of the standard of review, the briefs, and the record
    presented, the Court finds no substantial question of law and no prejudicial error. For these
    reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
    of the Rules of Appellate Procedure.

            In August of 2006, respondent made an employment offer to petitioner in a letter which
    explicitly stated that “[t]his letter does not constitute a contract.” The letter further stated that
    petitioner’s employment would be at will. In addition to a bi-weekly salary of $4,120, the letter
    also offered two $10,000 signing bonuses; one initial bonus and one paid after a year of service.
    However, the promissory note attached to the letter characterized the signing bonuses as a loan
    that would be forgiven upon petitioner completing two years of service. The loan would become
    repayable if petitioner separated employment prior to two years “for any reason.” Petitioner
    accepted employment on August 11, 2006, and executed the promissory note.

            In November of 2006, respondent paid petitioner the first $10,000 installment.
    Thereafter, on April 6, 2007, respondent terminated petitioner’s employment, less than one year
    after be accepted the job. As such, petitioner was obligated to repay the $10,000 bonus within
    thirty days pursuant to the promissory note. However, petitioner failed to repay the signing
    bonus.

          In October of 2012, respondent filed a civil action alleging breach of contract and
    demanding payment of the sum of $10,000, plus contractual pre-judgment interest at the rate of
    6% from April 6, 2007, plus other costs. Petitioner thereafter filed an answer and counterclaim

                                                         1 
            
 
alleging breach of contract. Ultimately, the circuit court granted respondent’s motion for
summary judgment. It is from that order that petitioner appeals.

       We have previously held that “‘[a] circuit court’s entry of summary judgment is reviewed
de novo.’ Syl. Pt. 1, Painter v. Peavy, 192 W.Va. 189, 451 S.E.2d 755 (1994).” Fleet v. Webber
Springs Owners Ass’n, Inc., 235 W.Va. 184, - -, 772 S.E.2d 369, 373 (2015). Further,

       [i]n conducting our de novo review, we are mindful that “[a] motion for summary
       judgment should be granted only when it is clear that there is no genuine issue of
       fact to be tried and inquiry concerning the facts is not desirable to clarify the
       application of the law.” Syl. pt. 3, Aetna Cas. & Sur. Co. v. Federal Ins. Co. of
       New York, 148 W.Va. 160, 133 S.E.2d 770 (1963).

Id. Upon our review, the Court finds no error in the circuit court granting summary judgment to
respondent because petitioner failed to establish a genuine issue of material fact. Further,
because petitioner’s counterclaim also failed to raise a genuine issue of material fact, we find no
error in the circuit court dismissing the same.

        Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error by the circuit court. Our review of the
record supports the circuit court’s decision to grant respondent’s motion for summary judgment
in spite of petitioner’s alleged errors, which were also argued below. Indeed, the circuit court’s
order includes well-reasoned findings and conclusions as to the assignments of error raised on
appeal. Given our conclusion that the circuit court’s order and the record before us reflect no
clear error, we hereby adopt and incorporate the circuit court’s findings and conclusions as they
relate to petitioner’s assignments of error raised herein and direct the Clerk to attach a copy of
the circuit court’s July 28, 2014, “Order Granting Rite Aid’s Motion For Summary Judgment” to
this memorandum decision.

       For the foregoing reasons, the circuit court’s July 28, 2014, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: October 20, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II
        
        



                                                    2